Citation Nr: 1011420	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
diabetes mellitus, type II.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
neuropathy of the lower extremities.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
erectile dysfunction.  

4.  Entitlement to service connection for claimed knee 
conditions.  

5.  Entitlement to service connection for claimed neuropathy 
of the upper extremities.  

6.  Entitlement to service connection for the claimed 
residuals of a head injury.  



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 and February 2008 
rating decisions of the RO.  

By a March 2009 rating decision, the Veteran was awarded 
service connection for post-surgical scar, left and right 
inguinal area (claimed as hernia) and as such, that issue is 
no longer on appeal.  

In January 2010, the Veteran submitted pertinent medical 
evidence, by way of medical statements, consultation reports, 
lay statements from the Veteran and family, and duplicate 
service treatment records, directly to the Board, along with 
a written statement waiving initial review of this evidence 
by the RO.  

The issues of service connection for incontinence, a dental 
condition, residuals of a fractured nose, an eye condition 
(claimed as Anisocoria); and whether new and material 
evidence had been presented to reopen the claims of service 
connection for hypertension and heart disease have been 
raised by the record, as indicated by Dr. C. B. December 2008 
medical opinion and Dr. G. S. December 2007 medical opinion, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The reopened claims of service connection for diabetes 
mellitus, type II, neuropathy of the lower extremities and 
erectile dysfunction and the claims of service connection for 
a bilateral knee disorder and the residuals of a head injury 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claims for service connection for diabetes 
mellitus, type II, neuropathy of the lower extremities, and 
erectile dysfunction were denied in a March 2004 rating 
decision.  He did not timely appeal from this decision.  

2.  The evidence received since the March 2004 rating 
decision is new and raises a reasonable possibility of 
substantiating whether the Veteran's diabetes mellitus, type 
II, neuropathy of the lower extremities, and erectile 
dysfunction were incurred in or aggravated as a result of 
service.  


CONCLUSION OF LAW

New and material evidence having been received; the claims of 
service connection for diabetes mellitus, type II, neuropathy 
of the lower extremities, and erectile dysfunction are 
reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issues of whether new and material evidence has been 
submitted for entitlement to service connection for diabetes 
mellitus, type II; neuropathy of the lower extremities; and 
erectile dysfunction.  

The Board finds, given the favorable action taken herein 
below, that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.  

Further, the Veteran stated in his January 2010 Written Brief 
Presentation that he understands his rights under VCAA and 
that it was not necessary to send another VCAA letter.  


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claims was received in June 2007 and 
October 2007, subsequent to that date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

The March 2004 rating decision, in part, denied the Veteran's 
claims for service connection for diabetes mellitus, type II, 
neuropathy of the lower extremities, and erectile 
dysfunction.  The Veteran did not appeal the Board decision.  

The evidence considered by the Board at the time included VA 
outpatient treatment records from March 2001 to December 
2003; service treatment records; service personnel records; 
and a VA examination report.  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the March 2004 rating 
decision, which was the last final adjudication that 
disallowed the Veteran's claims.  

As noted, applications to reopen the Veteran's current claims 
were received by the RO in June 2007 and October 2007, 
respectively.  The evidence added to the record includes a VA 
treatment records, private treatment records, nexus opinions, 
and various written statements in support of his claims.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's diabetes mellitus, type II; 
neuropathy of the upper and lower extremities; erectile 
dysfunction; bilateral knee disabilities; and residuals of a 
head injury were aggravated by service.  

In the Board's opinion, this evidence provides a more 
complete picture of the Veteran's disabilities and their 
origin, and, thus, is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the claims.  
As such, it is considered new and material and the claims are 
reopened.  

However, the adjudication of the Veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. 
§ 5103A.  


ORDER

New and material evidence having been received, the claim of 
service connection for diabetes mellitus, type II is 
reopened, and the appeal to this extent is allowed, subject 
to further action as discussed herein below.  

New and material evidence having been received, the claim of 
service connection for neuropathy of the lower extremities is 
reopened, and the appeal to this extent is allowed, subject 
to further action as discussed herein below.  

New and material evidence having been received, the claim of 
service connection for erectile dysfunction is reopened, and 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.  


REMAND

Service Connection for Diabetes Mellitus, Type II

Veteran asserts that he was diagnosed with diabetes mellitus, 
type II while in service, as indicated in his September 2003 
original claim for service connection.  Alternatively, the 
Veteran claims that he had early signs (i.e., frequent 
urination and chronic hunger) of diabetes mellitus, type II 
in service, as indicated by his January 2010 Written Brief 
Presentation.

The service treatment records reflect that in a January 1976 
Report of Medical History, the Veteran reported that he had 
no sugar or albumin in his urine.  An August 1979 service 
treatment record reflects that the Veteran complained of 
numbness in his arms.  It was noted that the Veteran was a 
heavy drinker.  

The Veteran was assessed with alcoholic neuropathy.  The 
physician requested a glucose tolerance test (GTT) because of 
a family history of diabetes.  He was supposed to return in a 
week for reevaluation.  It does not appear that the Veteran 
was reevaluated.  

In an April 1980 Dental Health Questionnaire, the Veteran 
denied having diabetes.  In a Separation Report of Medical 
History, the Veteran reported that he had no sugar or albumin 
in his urine.  

Post-service treatment records reflect that the Veteran was 
diagnosed with diabetes mellitus, type II approximately in 
1997 (i.e., "history of DM 3x5 years"), as indicated in a 
March 2001 VA treatment record.  

The Veteran submitted an Independent Medical Evaluation from 
a neuroradiologist, Dr. C. B., who, in essence, opined that 
the Veteran's diabetes mellitus, type II had its onset in 
service.  His rationale was partly premised on the fact that 
a GTT test was ordered in service and the reported history of 
frequent urination, and chronic hunger, etc.  

The Board finds that a VA examination is necessary in order 
to determine the nature and etiology of his diabetes 
mellitus, type II.  


Service Connection for Peripheral Neuropathy of the Upper and 
Lower Extremities and Erectile Dysfunction

The Veteran contends that his neuropathy and erectile 
dysfunction are related to service and are secondary 
complications, as a result of diabetes mellitus, type II.

Service treatment records do not reflect complaints of or 
treatment for peripheral neuropathy of the upper and lower 
extremities or erectile dysfunction.  However, an August 1979 
service treatment record reflects that the Veteran complained 
of numbness in his arms.  It was noted that the Veteran was a 
heavy drinker.  The Veteran was assessed with alcoholic 
neuropathy.  

Post-service treatment records reflect that the Veteran 
started to have difficulty with erections in March 2000 
(i.e., "onset gradual x 1 yr"), as indicated in a March 
2001 VA treatment record.  

The Veteran submitted an Independent Medical Evaluation from 
a neuroradiologist, Dr. C. B., who opined that the Veteran 
suffers from peripheral neuropathy and impotence per Dr. 
Welch.  He further stated that the Veteran had neuropathy 
with numbness in his hands and feet upon physical 
examination.  He opined that the Veteran's peripheral 
neuropathy and impotence were related to service and were 
secondary complications of the diabetes mellitus, type II.  

The Board finds that a VA examination is necessary in order 
to determine the nature and etiology of his complaints of 
upper and lower neuropathy and erectile dysfunction.  


Service Connection for Residuals of a Head Injury

The Veteran contends that he suffers from residuals of a head 
injury from service (i.e., dizziness, memory loss, and 
headaches), as indicated in various lay statements received 
in January 2010.  

The Veteran's service treatment records reflect that in 
January 1977, the Veteran sought treatment for a fractured 
nose that he received while boxing several months prior in 
Memphis.  On examination, there was minimal deviation to the 
left.  The septum was not deviated.  

In February 1980, the Veteran sought treatment for flu 
symptoms and complained of headaches.  In an April 1980 
Dental Health Questionnaire, the Veteran denied convulsions 
or dizzy spells.  

The May 1980 Report of Medical Examination revealed normal 
clinical evaluation of the head, face, neck, and scalp.  The 
corresponding Report of Medical History reflects that the 
Veteran denied any head injury or periods of unconsciousness.  

Subsequent to service, the Veteran complained of ear 
discomfort and dizziness in May 2005.  The Veteran had a CT 
scan of his head at Winchester Hospital, which   as normal, 
as indicated in a May 2005 VA treatment record.  

The Veteran submitted an Independent Medical Evaluation from 
a neuroradiologist, Dr. C. B., who opined that the Veteran 
suffers from post-concussive syndrome as a result of his 
boxing injury in service.  His diagnosis does not appear to 
be based on his own imaging studies, but rather the medical 
evidence contained in the claims file.  

The Board finds that a VA examination, along with recent 
imaging studies, is necessary in order to determine the 
nature and etiology of his complaints of residuals of a head 
injury.  


Service Connection for Bilateral Knee Disabilities

The Veteran asserts that he injured his knees while playing 
basketball in service.  Specifically, the Veteran contends 
that he injured his knees during the same fall that he 
injured his groin, as indicated in his January 2010 Written 
Brief Presentation.  

Service treatment records do not reflect complaints of or 
treatment for bilateral knee disabilities.  However, a March 
1980 service treatment record reflects that the Veteran 
injured his right groin while playing basketball and that 
since then he had persistent right groin pain.  The Veteran 
was reexamined in April 1980 and was diagnosed with a hernia.  
He underwent surgical correction of his hernia.  

VA treatment records reflect a diagnosis of mild degenerative 
arthritis of both knee joints, as indicated by February 2001 
VA treatment record.  In a May 2007 VA treatment record, the 
Veteran reported that he had no known injury in the past or 
history of knee pain.  However, the physician submitted an 
addendum in June 2007, which stated that the Veteran reminded 
him that he had a history of knee pain.  

The Veteran's private orthopedist, Dr. T. W., stated that 
"the Veteran had medial and lateral meniscal tears with 
underlying arthritis.  {He thought] there [was] a reasonable 
possibility (greater than 50%) that this could be related to 
the injury he sustained in the service, as he described this 
on and off pain for years, with worsening exacerbations."  

The Veteran appears to have received treatment from an 
orthopedist at Winchester Orthopaedic Associates and/or 
Winchester Hospital for his bilateral knee disabilities, as 
indicated in March 2001 VA treatment record and a September 
2007 Winchester Orthopaedic Associates Written Statement.  

Without such records, the Board is precluded from proper 
appellate review of the Veteran's claim.  As such, the Board 
finds that a remand is necessary to obtain all the pertinent 
records and associate them with the claims folder.  The Board 
also finds that a VA examination is necessary in order to 
determine the nature and etiology of his complaints of 
bilateral knee disabilities.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and obtain 
information and releases sufficient to 
retrieve records from Winchester 
Orthopaedic Associates and/or Winchester 
Hospital.  Obtain all such records and 
associate them with the claims folder.  
If the records are not available, make a 
notation to that effect in the claims 
folder.

2.  The RO should schedule the Veteran 
for an examination(s), with an 
appropriate VA examiner(s), to determine 
the nature and likely etiology of the 
claimed diabetes mellitus, type II with 
neuropathy of the upper and lower 
extremities and erectile dysfunction and 
the claimed bilateral knee condition and 
residuals of a head injury.  The claims 
folder must be made available to the 
examiner and he/she should comment on Dr. 
T. W. and Dr. C. B. medical opinions.  
The examiner(s) should perform all 
necessary tests and render all 
appropriate diagnoses.  

With regard to residuals of a head 
injury, the neurological examiner is 
specifically requested to conduct all 
imaging studies deemed necessary.

For each disability diagnosed, the 
examiner(s) should state whether it is at 
least as likely (i.e., at least 50-50 
probability) as not that any current 
disability had its onset in service or 
due to an event or incident of the 
Veteran's service.  The examiner(s) are 
specifically requested to comment on Dr. 
T. W. and Dr. C. B. medical opinions.  

A complete rationale must be provided for 
each opinion expressed.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
all claims on appeal based on all the 
evidence of record.  If the benefits 
sought remain denied, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


